         Case 3:20-cv-00780-RGJ Document 1 Filed 11/19/20 Page 1 of 3 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY

    JOY ANN WILLIAMS,                               §
                                                    §
     Plaintiff,                                     §   Case No:   3:20CV-780-RGJ
                                                    §
    v.                                              §
                                                    §   Judge:
    CONVERGENT OUTSOURCING, INC.                    §
    and ROZLIN FINANCIAL GROUP, INC.                §
                                                    §
     Defendants.                                    §
                                                    §


                  DEFENDANT CONVERGENT OUTSOURCING, INC.’S
                             NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

            COMES NOW, Defendant CONVERGENT OUTSOURCING, INC. (“COI”), by and

through its undersigned counsel, and files its Notice of Removal as follows:

            1.   Plaintiff JOY ANN WILLIAMS filed her state court Complaint on October

14, 2020 in the District Court of Hardin County, Kentucky located at the Hardin County

Justice Center, 120 E. Dixie Ave., Elizabethtown, KY 42701.

            2.   This is a civil action based on Plaintiff’s contention that CIO violated the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). This case is still

pending in state court.

            3.   As such, removal is proper because this case involves a federal question—an

alleged violation of the Fair Debt Collection Practices Act. This entire suit is removable

under 28 U.S.C. § 1441(a).

            4.   Venue is proper in this district under 28 U.S.C. 1441(a) because the state

court where the suit has been pending is in this district.


                                               1
    Case 3:20-cv-00780-RGJ Document 1 Filed 11/19/20 Page 2 of 3 PageID #: 2




       5.   Removal is timely pursuant to 28 U.S.C. § 1441(b) because Defendant has

filed its Notice of Removal within 30 days of receipt of Plaintiffs’ state-court Petition

which was served on October 20, 2020.

       6.   Pursuant to U.S.C. § 1441(a), a copy of all summons and complaint in this

case have been attached as Exhibit A.

       7.   A copy of this Notice of Removal has been sent to Plaintiff and will be filed

with the clerk of the District Court of Hardin County, Kentucky.

       8.   Counsel for Defendant Rozlin Financial Group, Inc. consented to this

removal on behalf of its client on November 19, 2020.

       9.   Plaintiff requested a jury trial in the state court matter.

       WHEREFORE, COI respectfully requests that this Court assume full jurisdiction

over the proceeding as provided by law.

                                          Respectfully submitted,

                                          /s/ Boyd W. Gentry
                                          Boyd W. Gentry (88625)
                                          Law Office of Boyd W. Gentry, LLC
                                          4031 Colonel Glenn Highway, First Floor
                                          Beavercreek, OH 45431
                                          Tel. (937) 839-2881
                                          Fax (800) 839-5843
                                          bgentry@boydgentrylaw.com
                                          Counsel for Convergent Outsourcing, Inc.




                                            2
    Case 3:20-cv-00780-RGJ Document 1 Filed 11/19/20 Page 3 of 3 PageID #: 3




                                Certificate of Service

     I hereby certify that a true and accurate copy of the foregoing Notice of Removal has
been served by the Court's CM/ECF service to all counsel of record on November 19, 2020
as well as by email to the following:

James H. Lawson
Lawson at Law, PLLC
115 Sherrin Avenue, Suite 5
Louisville, KY 40207
james@kyconsumerlaw.com
Attorney for Plaintiff



                                           /s/ Boyd W. Gentry
                                           Boyd W. Gentry (88625)




                                           3
